Citation Nr: 1525977	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  06-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with symptoms of depression prior to June 29, 2011.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1984 to May 1987 and from December 1990 to September 1991.  He also had service from January 2000 to January 2008.  A May 2009 Administrative Decision of the Regional Office (RO) concluded that the Veteran's final period of service was characterized as dishonorable.  Thus, the Veteran is not eligible for VA benefits based on this period of service.  See 38C.F.R. 3.12 (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the VA Appeals Management Center (AMC) in Washington, District of Columbia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Phoenix, Arizona.  

In an April 2013 rating decision, the RO in Phoenix increased the rating for the Veteran's psychiatric disability to 100 percent disabling effective from June 29, 2011.  As this does not constitute a full grant of the benefit sought, the issue of an increased rating prior to June 29, 2011, remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The case was remanded by the Board in July 2013 for the issuance of a statement of the case.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to June 29, 2011, the PTSD with symptoms of depression resulted in total occupational and social impairment due to such symptoms as anxiety; chronic sleep impairment; persistent delusions or hallucinations; depressed mood; difficulty in adapting to stressful circumstances; difficulty in adapting to work; difficulty in establishing and maintaining effective work and social relationships; gross impairment in thought processes; mild memory loss; occupational and social impairment with reduced reliability and productivity; and GAF scores of 45 and 50.


CONCLUSION OF LAW

Prior to June 29, 2011, the criteria for a rating of 100 percent for PTSD with symptoms of depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that staged ratings are appropriate for initial rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson at 125-26.

The Veteran's PTSD with symptoms of depression is rated as 50 percent disabling prior to June 29, 2011, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2014).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

As discussed below, Veteran has also been diagnosed with a cognitive disorder.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran was afforded a VA examination in January 2010.  He reported anxiety symptoms of heart palpitations, restlessness, fluctuations in appetite, trouble concentrating, recurring distressing recollections of his war experiences, distressing dreams, avoidance of thoughts and feelings related to the trauma, avoidance of reminders of the trauma, anhedonia, feelings of estrangement, and numbing.  He also complained of decreased concentration, hypervigilance, and increased startle.  The Veteran complained of generalized anger along with his anxiety.  

The Veteran was twice divorced and currently living with a woman friend.  The examiner opined that the Veteran appeared to have some difficulty with his interpersonal relationships.  The examiner commented that there was a feeling of detachment or estrangement from others.  The examiner noted that the Veteran seemed to have difficulty explaining the reasons for the breakup of his marriages.  The examiner also noted that the Veteran preferred activities that were solitary.  There was no history of suicide attempts, but there was a history of violence/assaultiveness.  The Veteran reported that there was some violence, mostly fighting when he was drinking, which was in 2004.  The examiner summarized the Veteran's current psychosocial functional status as him appearing to have some difficulty in interpersonal relationships as evidenced by two failed marriages, isolation from his family, and inability to really understand the problems in his relationships.  The examiner noted that on the other hand, the Veteran had been taking care of his mother who suffered from diabetes.  The examiner noted that the Veteran had generally not had problems with alcohol abuse but did have a period of at least four years when he appeared to be abusing alcohol and might have played a role in his desertion from his unit.  The Veteran currently did not drink.

Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  He was restless and tense.  Speech was hesitant; attitude was cooperative and friendly; affect was constricted; mood was anxious and depressed; attention was intact; he was oriented to person, time, and place; thought process was tangential; thought content was unremarkable; and there were no delusions.  The Veteran understood the outcome of his behavior and at least partially understood that he had a problem.  The Veteran complained of a sleep disturbance, sleeping about four hours on average with frequent nightmares concerning his experience in the Persian Gulf.  The examiner commented that it should be noted that the Veteran drank a fairly significant amount of caffeine per day and that there had also been complaints of anxiety at night with heart palpitations and difficulty breathing contributing to his sleeplessness.  

The Veteran had visual hallucinations that were not persistent.  He had inappropriate behavior in that at times, he gave an irrelevant answer to a question and the question needed to be repeated.  He did not interpret proverbs appropriately and had no obsessive/ritualistic behavior.  The Veteran had panic attacks; he complained of frequent feelings of heart palpitations and shortness of breath at night.  The examiner opined that it was not clear whether those rose to the level of a full panic attack.  There was presence of homicidal thoughts; there were occasionally some vague references that he had feelings of strong anger and homicidal thoughts, but no intent.  There were no suicidal thoughts.  The Veteran's impulse control was good.  There were episodes of violence; the Veteran reported having some episodes when he was drinking.  He reported having an order of protection against him by his ex-wife around the time of their divorce, but it was unclear why.  Remote memory was normal; recent memory was moderately impaired; and immediate memory was mildly impaired.  

The examiner opined that the severity of the Veteran's PTSD symptoms based on psychometric data was severe.  The examiner noted based on testing, one would expect the Veteran's PTSD to be severe; however, his level of functioning had been rated from 50-65 by various providers.  The examiner opined that the validity of psychological test results were unclear.  The Veteran was not currently employed.  In addition to being diagnosed with PTSD, the Veteran was also diagnosed with cognitive disorder, not otherwise specified (NOS).  A GAF score of 50 was assigned; the examiner commented that the Veteran had been most consistently rated as 50 over the last two years.  The examiner opined that the Veteran's PTSD resulted in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).  The examiner opined that the Veteran had deficiencies in judgment, thinking, family relations, work, mood, and school.  

At an August 2010 VA examination, the Veteran reported that he was currently living with his girlfriend.  He reported that he was close to his mother and his siblings and had a difficult relationship with his children.  He reported that he did not really have any friends.  There was no history of suicide attempts.  There was a history of violence/assaultiveness; possible domestic violence and history of fighting with others when drunk.  In summarizing the Veteran's current psychosocial functional status, the examiner noted that the Veteran reported being married and divorced twice and that he was currently in a live-in relationship, which was somewhat troubled.  The examiner noted that the Veteran reported difficulties with his children and having a good relationship with his mother and at times with his siblings.

Examination revealed that the Veteran was clean.  Psychomotor activity and speech were unremarkable; attitude was cooperative; affect was flat; mood was anxious, depressed, and dysphoric; he had attention disturbance; he was oriented to person, time, and place; thought process was circumstantial and tangential; thought content was ruminations; and there were no delusions.  The Veteran understood the outcome of his behavior and partially understood that he had a problem.  He had sleep impairment.  He reported that he slept four to six hours in blocks of two hours or so.  He reported that he has difficulty falling asleep and staying asleep.  The Veteran reported that he had nightmares occurring several times a week.  He stated that he experienced fatigue and irritability after a night of interrupted sleep.  The Veteran had persistent auditory and visual hallucinations.  He did not have inappropriate behavior and did not interpret proverbs appropriately.  There was no obsessive/ritualistic behavior.  He had panic attacks with symptoms that were moderate to severe and of variable duration.  The Veteran reported that they disrupted his behavior and resulted in cognitive confusion and decreased productivity.  There were no homicidal or suicidal thoughts and no episodes of violence.  Impulse control was fair and the Veteran was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  Remote, recent, and immediate memory were all mildly impaired.  

In addition to be diagnosed with PTSD, the Veteran was diagnosed with cognitive disorder, NOS.  The examiner opined that the Veteran's cognitive functioning was variable at times clearly meeting the criteria for a disorder and at other times scarcely visible.  There examiner opined that there did not appear to be dissimulation involved.  The examiner also opined that the cognitive problems did not seem to be related to his PTSD, although both diagnoses could be seen to overlap somewhat as well as to maintain and exacerbate one another.   The examiner concluded that for that reason, it was not possible without recourse to mere speculation to determine the individual contribution of either diagnosis separately to the Veteran's functional impairments, GAF, or quality of life.  A GAF score of 50 was assigned with a score of 55 for the past year.  The Veteran reported that he had had difficulty with all interpersonal relationships, be they social or occupational.  He reported that he also had problems with memory functions, motivation and anxiety, which had interfered with his enjoyment of recreational or leisure pursuits.  The examiner opined that the Veteran appeared to have significant symptoms of PTSD, which had resulted in poor productivity and reduced reliability, which had cost him several jobs.  The examiner also opined that it was likely that the Veteran would continue to display those behaviors and would have continued difficulty in maintaining a job for any length of time.  

A VA medical opinion with brief cognitive testing was obtained in June 2011.  The examiner reported interviewing the Veteran and that he demonstrated significant difficulty with cognitive processing.  The examiner noted that the Veteran often responded with information not pertinent to the question asked and was very tangential.  The examiner reported that he might at times have been responding to internal stimuli and endorsed auditory and visual hallucinations at times.  The examiner reported that administration of the St. Louis University Mental Status (SLUMS) Examination, a brief cognitive measure, resulted in a score of 17.  The examiner noted that the Veteran was well oriented, but demonstrated problems with attention and memory.  The examiner observed that scoring guidelines indicated scores of one to 20, for those with high school education, fall into the suggested "dementia" category.  The examiner noted that records revealed the Veteran had had full neuropsychological testing done in the past at the VA resulting in diagnosis of cognitive disorder, NOS.  The examiner opined that the Veteran's service-connected PTSD coupled with his cognitive disorder, NOS rendered him unable of obtaining and maintaining a substantially gainful employment.  The examiner noted that the Veteran endorsed significant PTSD symptoms, along with psychotic symptoms (hallucinations), and significant cognitive issues (e.g., memory and attention).  The examiner opined that those all would likely interfere in his ability to maintain physical or sedentary employment.  The examiner reported that their opinion was based on the Veteran's presentation and history, records, brief cognitive testing, as well as on their clinical training and experience.

The Veteran's treatment records prior to June 29, 2011, show that his GAF scores ranged from 45 to 65.  His records show that he has maintained a relationship with his girlfriend throughout this appeal, although conflicts with her have been shown.  See May 2010 VA psychiatry note.  The Veteran's treatment records show that he has had tumultuous intimate relationships.  See September 2010 VA mental health consult.  The Veteran has not been gainfully employed during this appeal.  

The April 2013 rating decision granting a 100 percent rating from June 29, 2011, shows that such rating was based upon symptoms of anxiety; chronic sleep impairment; persistent delusions or hallucinations; depressed mood; difficulty in adapting to stressful circumstances; difficulty in adapting to work; difficulty in establishing and maintaining effective work and social relationships; gross impairment in thought processes; mild memory loss; occupational and social impairment with reduced reliability and productivity; and a GAF score of 50.  The rating decision also shows that the 100 percent rating was based on the January 2010, August 2010, and June 2011 examinations.  

Based on a review of the evidence, the Board concludes that a 100 percent rating is warranted prior to June 29, 2011.  In this case, as noted above, the RO assigned the current 100 percent rating based, in part, on the January 2010 and August 2010 examinations.  The symptoms that the RO concluded warranted a 100 percent rating were shown in the 2010 examinations.  The Veteran's treatment records have shown GAF scores as low as 45 and as high as 65, with most of his scores in the 50s; the RO concluded that a GAF score of 50 supported a finding of a 100 percent rating.  In this case, the Board cannot find a worsening of the Veteran's symptoms from the date of service connection until June 29, 2011.  In light of the fact that the RO awarded a 100 percent rating based, in part, on symptoms shown in earlier examinations, the Board concludes that a 100 percent rating is warranted prior to June 29, 2011.  

In finding that a 100 percent rating is warranted prior to June 29, 2011, the Board acknowledges that some of the Veteran's symptoms appear to be related to his nonservice-connected cognitive disorder, NOS.  However, the August 2010 VA examiner opined that it was not possible to determine the individual contribution of either diagnosis separately to the Veteran's functional impairments, GAF, or quality of life.  As such, the Board has evaluated the totality of the Veteran's symptoms and resulting occupational and social impairment and has concluded that his impairment has remained the same throughout this appeal.  Consequently, as the Veteran's impairment prior to June 29, 2011, is equivalent to the impairment shown from June 29, 2011, the Board reiterates that a 100 percent rating is warranted prior to June 29, 2011.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 100 percent rating from the date of service connection is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD with symptoms of depression symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD with symptoms of depression have resulted in interference with employment or activities of daily life which would warrant an increased rating beyond what is being granted in this decision for this disability.

Moreover, as the Board has granted a 100 percent rating, and as the Veteran is only service-connected for PTSD with symptoms of depression, the issue of whether a total disability rating based on individual unemployability (TDIU) has been raised by the record is moot.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Prior to June 29, 2011, a rating of 100 percent for PTSD with symptoms of depression is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


